SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2012 Commission File Number 001-14491 TIM PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) TIM PARTICIPAÇÕES S.A. (Translation of Registrant's name into English) Av. das Américas, 3434, Bloco 1, 7º andar  Parte 22640-102 Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X TIM PARTICIPAÇÕES S.A. Public-Held Company CNPJ/MF Nº 02.558.115/0001-21 NIRE 33 NOTICE TO THE MARKET TIM Participações S.A. (“Company”) (BM&FBOVESPA: TIMP3; and NYSE: TSU), informs to the Market, its shareholders, and especially to its approximately 70 million users the following: Referring to the notice to the Market dated August 07th 2012, in which we presented the Company’s position in relation to the allegations that drop calls were being motivated by the Company’s deliberated action.
